Citation Nr: 1027187	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1950. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Boston, 
Massachusetts, that denied entitlement to a disability rating in 
excess of 20 percent for degenerative arthritis of the lumbar 
spine.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran contends that a disability rating in excess of 20 
percent for degenerative arthritis of the lumbar spine is 
warranted.  Remand is required to obtain updated findings related 
to his disability.

Service connection was originally granted for "right sciatica" 
in 1954 and assigned a 20 percent rating under Diagnostic Code 
8520.  In a decision dated April 1985, the Board denied a rating 
in excess of 20 percent for sciatica.

The Veteran filed a claim for an increased rating in June 2006.  
He underwent a VA examination in August 2006.  During the 
examination, the Veteran reported having numbness in both legs, 
which was worse in the left foot, as well as pain and stiffness.  
The August 2006 VA examination report reflects that the Veteran 
has received treatment at a VA clinic for the last 10 years.  In 
addition, the examination report states that the Veteran's 
forward flexion was limited to 60 degrees.  The examiner also 
reported that the Veteran had decreased sensation to pinprick in 
both lower extremities.  

As to the Veteran VA treatment records, they are constructively 
before VA and must be obtained and considered in conjunction with 
this appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  Further, as to the examination, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a medical examination is adequate where it is based on 
consideration of the Veteran's prior medical.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  As such, following the 
receipt of the Veteran's outstanding VA treatment records, he 
must be afforded a contemporaneous VA examination.

In addition, although the Veteran's limitation of motion of the 
back warrants a 20 percent rating under Diagnostic Code 5242, in 
light of his bilateral lower extremity neuropathy, and given the 
long history of the Veteran's disability being evaluated under 
Diagnostic Code 8520, the Board finds that, on remand, the RO 
must consider whether separate compensable evaluations are 
warranted for the Veteran's right and left lower extremity 
impairment under Diagnostic Code 8520.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5235-5242, Note 1.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding 
records of the Veteran's VA treatment for 
his low back disability and right and 
lower extremity problems.

2.  After associating all outstanding 
records with the claims folder, 
schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of his right or 
left-sided radiculopathy or neuropathy.  
The examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his back disability.

All findings and conclusions should be 
set forth in a legible report.

3.  Then readjudicate the claim.  In 
doing so, the RO must specifically 
consider whether separate compensable 
ratings are warranted under Diagnostic 
Code 5242 as well as Diagnostic Code 8520 
for right and lower extremity impairment.  
If the benefits sought on appeal are not 
granted in full, a supplemental statement 
of the case should be issued and the 
Veteran provided an opportunity to 
respond.

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

